Case 19-10731   Doc 53   Filed 05/06/19 Entered 05/06/19 16:59:57   Desc Main
                           Document     Page 1 of 7
Case 19-10731   Doc 53   Filed 05/06/19 Entered 05/06/19 16:59:57   Desc Main
                           Document     Page 2 of 7
Case 19-10731   Doc 53   Filed 05/06/19 Entered 05/06/19 16:59:57   Desc Main
                           Document     Page 3 of 7
Case 19-10731   Doc 53   Filed 05/06/19 Entered 05/06/19 16:59:57   Desc Main
                           Document     Page 4 of 7
Case 19-10731   Doc 53   Filed 05/06/19 Entered 05/06/19 16:59:57   Desc Main
                           Document     Page 5 of 7
Case 19-10731   Doc 53   Filed 05/06/19 Entered 05/06/19 16:59:57   Desc Main
                           Document     Page 6 of 7
Case 19-10731   Doc 53   Filed 05/06/19 Entered 05/06/19 16:59:57   Desc Main
                           Document     Page 7 of 7
